PER CURIAM: *
Pearlie Warfield appeals the 15-month sentence she received following her guilty-plea conviction for conspiracy to commit health care fraud, in violation of 18 U.S.C. § 371. She argues that the district court erred in failing to impose a non-guideline sentence based on her age and health and in restricting its consideration of the Government’s U.S.S.G. § 5K1.1 motion for a downward departure to assistance-related concerns only.
As Warfield concedes, her arguments are foreclosed. See United States v. Guidry, 462 F.3d 373 (5th Cir.2006); United States v. Desselle, 450 F.3d 179, 182-83 (5th Cir.2006), cert. denied, — U.S.—, 127 S.Ct. 1148, — L.Ed.2d — (2007). Her contention that Guidry and Desselle were wrongly decided is unavailing. See United States v. Short, 181 F.3d 620, 624 (5th Cir.1999).
The district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.